DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are currently pending, with claims 7-11 being previously withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Berenfeld et al. US Publication 2016/0317093 (hereinafter Berenfeld) in view of NG US Publication 2012/0296232 (hereinafter NG).
Regarding claim 1, Berenfeld discloses a medical apparatus, comprising: a shaft for insertion into an organ of a patient (101); an expandable frame coupled to a distal end of the shaft (Figure 1A at 102, see [0022]), the expandable frame extending along a longitudinal axis (Figure 1A), wherein the expandable frame comprises a plurality of expandable spines disposed about the longitudinal axis to define an internal lumen (when in an undeployed state the spines would create an internal lumen, see Figure 1A at spines 106); a diagnostic electrode (108), which is disposed on an external surface of the expandable frame (Figure 1A), wherein the diagnostic electrode is configured to sense diagnostic signals when in contact with tissue ([0023][0025][0030]; and a reference electrode disposed on a surface of the expandable frame opposite the diagnostic electrode (110 as per Figure 1A and [0030][0045]), wherein the reference electrode is electrically insulated from the tissue and is configured to sense interfering signals (electrodes 110, see [0030][0045] which details being used as a reference electrode or far field sensing), but is silent on the membrane and the resulting structure.
NG teaches a catheter that includes a membrane (60) disposed inside the internal lumen defined by the plurality of expandable spines (spines 20 as per Figure 2). Given the location of the reference electrode and that it physically protrudes beyond a flush surface of the spine (Figure 1A at 110 of Berenfeld), and that the balloon (60) of NG presses up against the electrodes as shown in Figure 2 at elements 12, the resultant combination would been such that the reference electrode is disposed between the expandable frame and the membrane and in direct contact with the membrane. The resultant combination of Berenfeld and NG would have allowed the reference electrode to define a gap (given it protrudes beyond the spines surface, Figure 1A) between the plurality of expandable spines and the membrane (60 of NG), the gap would have been fully capable of permitting blood to flow to the reference electrode to detect interfering signals conducted by the blood (which is ultimately the purpose of the electrodes 110 of Berenfeld). It would have been obvious to the skilled artisan before the effective filing date to utilize the membrane as taught by NG with the expandable frame of Berenfeld in order to aid in initial expansion to bias the electrodes towards tissue.
Regarding claim 2, Berenfeld discloses that the reference electrode is in contact with blood flow but not in contact with tissue to detect interfering signals conducted by blood (Figures 1A electrodes 110 which can only contact blood and not tissue, [0030][0045]). With the balloon of NG, this still would have been the end result. 
Regarding claim 5, Berenfeld discloses that the interfering signals comprise far-field bio-electrical signals ([0030][0045][0056]).
Regarding claim 6, Berenfeld discloses a processor (202), which is configured to: receive the diagnostic signals sensed by the diagnostic electrode (Figure 2 which receives signals from electrodes 108 to perform mapping); receive the interfering signals sensed by the reference electrode ([0030][00045][0046][0056] which details taking information from both sets of electrodes use the interior reference electrodes as a reference to subtract from the mapping electrodes); calculate corrected diagnostic signals by subtracting the interfering signals from the diagnostic signals ([0043][0045]-[0046] which detail removing the unwanted artifact by subtracting the signal using the reference electrode 110).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berenfeld in view of NG, and in further view of Marecki et al. US Publication 2015/0351652 (hereinafter Marecki).
Regarding claim 3, Berenfeld discloses expandable spines (as mentioned above) with the electrodes (diagnostic and reference) on opposing sides of the spines, Figure 1A), but is silent on the spines being made of PCB. Marecki discloses that at least an expandable spine from among the plurality of expandable spines is made of flexible printed circuit board ([0009] which details the spines can be made of PCB), and wherein the diagnostic electrode and the reference electrode are disposed on opposing facets of the flexible PCB (Figures 5b, 7a-b). It would have been obvious to the skilled artisan before the effective filing date to utilize the spine material choice as taught by Marecki with the spines of Berenfeld in order to ensure a flexible design to aid in contacting heart tissue.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berenfeld in view of NG and in further view of Lee US Publication 2015/0141982 (hereinafter Lee).
Regarding claim 4, Berenfeld discloses a shaft (101) that includes a lumen that can house the expandable frame ([0022]), but is silent on there being a guidewire or a balloon. NG teaches a balloon as mentioned above (60), which is hollow given it contains fluid but is silent on the guidewire as well.  Lee teaches an expandable catheter that includes an interior hollow lumen along a longitudinal axis thereof (17 as per Figure 2), and wherein the medical probe further comprises a guidewire ([0055] but is not physically shown in the figures, passes through guidewire tube 19 of Figure 2) configured to be inserted through the shaft and the balloon (balloon 23/24 as per Figure 2 which includes a hollow cavity that includes a lumen 19 for a guidewire as per [0055]), and to guide the balloon toward a target location in  the organ (the guidewire is mentioned as per [0055]). It would have been obvious to the skilled artisan before the effective filing date to utilize the guidewire and hollow lumen as taught by Lee with the device of Berenfeld in order to aid in initial device placement as is known in the art.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied to remedy the deficiencies of the prior art of record, specifically with regard to the membrane.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794